


110 HR 1533 IH: Comprehensive National Mercury

U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1533
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2007
			Mr. Allen introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the establishment of a national mercury
		  monitoring program.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive National Mercury
			 Monitoring Program Establishment Act.
		2.FindingsCongress finds the following:
			(1)Mercury is a potent neurotoxin of
			 significant ecological and public health concern. Exposure to mercury occurs
			 largely by consumption of contaminated fish. Children and women of childbearing
			 age who consume large amounts of fish are at high risk of adverse effects. It
			 is estimated that 200,000 to 400,000 children born each year in the United
			 States have been exposed to mercury levels in their mothers’ wombs high enough
			 to impair neurological development. The Centers for Disease Control and
			 Prevention have found that eight percent of the women in the United States of
			 childbearing age have blood mercury levels in excess of values deemed safe by
			 the Environmental Protection Agency.
			(2)As of 2004, fish
			 consumption advisories due to mercury contamination have been issued for 44
			 States, including 21 statewide advisories for freshwaters and 12 statewide
			 advisories for coastal waters. These advisories represent more than 52,000
			 square kilometers of lakes and 1,230,000 kilometers of rivers. Yet, fish and
			 shellfish are an important source of dietary protein, and a healthy fishing
			 resource is important to the economy. The extent of fish consumption advisories
			 underscores the extensive human and ecological health risk posed by mercury
			 pollution.
			(3)In most locations, the primary route for
			 mercury input to aquatic ecosystems is by atmospheric transport and deposition.
			 Mercury’s interaction with the environment and bioaccumulation in biota are not
			 fully understood. Computer models and other assessment tools predict varying
			 effectiveness in reducing mercury concentrations in fish, and no broad-scale
			 data sets exist to test model predictions.
			(4)In September 2003, the Society of
			 Environmental Toxicology and Chemistry convened a workshop of 32 mercury
			 scientists to develop a system to measure and document changes resulting from
			 reductions in mercury emissions in the United States. The resulting plan is
			 documented in the book State of Science for Mercury Effects: Assessment
			 for Aquatic and Terrestrial Environments, published in 2007.
			(5)On January 1, 2005, Monitoring the
			 Response to Changing Mercury Deposition was published in the periodical
			 Environmental Science and Technology. The article proposed a holistic,
			 multimedia, long-term mercury monitoring program.
			(6)Many regulations limiting mercury emissions
			 have either gone into effect or will soon be enacted, but scientists are not
			 adequately measuring the environmental benefits of reduced mercury emissions.
			 As governments advance regulations, governments should document whether their
			 rules are effective.
			(7)On May 15, 2006, the Office of Inspector
			 General of the Environmental Protection Agency issued a report entitled,
			 Monitoring Needed to Assess Impact of EPA's Clean Air Mercury Rule
			 (CAMR) on Potential Hotspots, Report No. 2006–P–0025, which states, in
			 part: Without field data from an improved monitoring network, EPA’s
			 ability to advance mercury science will be limited and ‘utility-attributable’
			 hotspots that pose health risks may occur and go undetected and
			 We recommend that EPA develop and implement a mercury monitoring plan to
			 (1) assess the impact of CAMR, if adopted, on mercury deposition and fish
			 tissue; and (2) evaluate and refine mercury estimation tools and
			 models.
			(8)On January 4, 2007, Contamination in
			 Remote Forest and Aquatic Ecosystems in the Northeastern U.S.: Sources,
			 Transformations and Management Options and Biological Mercury
			 Hotspots in the Northeastern U.S. and Southeastern Canada were
			 published in the journal BioScience. The authors identified five biological
			 mercury hotspots and nine areas of concern in the northeastern United States
			 and southeastern Canada associated primarily with atmospheric mercury emissions
			 and deposition. They further located an area of particularly high mercury
			 deposition adjacent to a coal-fired electric utility in southern New Hampshire.
			 The authors of the studies concluded that local impacts from mercury emissions
			 should be closely monitored in order to assess the impact of State and Federal
			 policies.
			3.Monitoring
			 program
			(a)EstablishmentThe
			 Administrator of the Environmental Protection Agency, in consultation with the
			 United States Fish and Wildlife Service, the United States Geological Survey,
			 the Forest Service, the National Park Service, and the National Oceanic and
			 Atmospheric Administration, shall establish a national scale mercury monitoring
			 program. For purposes of such program, the Administrator of the Environmental
			 Protection Agency shall select multiple monitoring sites in ecoregions of the
			 United States.
			(b)Air and
			 watershedThe program under this section shall monitor long-term
			 changes in mercury levels in the air and watershed, including—
				(1)at
			 locations selected under subsection (a) that the Administrator of the
			 Environmental Protection Agency determines appropriate, measuring and recording
			 wet mercury deposition;
				(2)at a portion of such locations that the
			 Administrator of the Environmental Protection Agency determines is appropriate,
			 measuring and recording atmospheric mercury speciation and estimates of the dry
			 deposition of mercury;
				(3)at a portion of such locations that the
			 Administrator of the Environmental Protection Agency determines is appropriate,
			 measuring and recording mercury flux and mercury export; and
				(4)measuring and
			 recording the level of mercury re-emitted from aquatic and terrestrial
			 environments into the atmosphere.
				(c)Water and soil
			 chemistryThe program under this section shall monitor mercury
			 levels in water and soil chemistry, including—
				(1)at a portion of all locations selected
			 under subsection (a) that the Administrator of the Environmental Protection
			 Agency determines is appropriate, extracting and analyzing sediment
			 cores;
				(2)measuring and
			 recording total mercury concentration, methyl mercury concentration, and
			 percent methyl mercury in surface sediments;
				(3)measuring and
			 recording total mercury concentration and methyl mercury concentration in
			 surface water; and
				(4)at a portion of such locations that the
			 Administrator of the Environmental Protection Agency determines is appropriate,
			 measuring and recording total mercury concentrations and methyl mercury
			 concentrations throughout the water column.
				(d)Aquatic plants
			 and animalsThe program under this section shall monitor mercury
			 levels in plants and animals, including—
				(1)measuring and
			 recording methyl mercury levels in yearling fish;
				(2)measuring and
			 recording mercury levels, and other scientific data relevant to assessing the
			 health of the fish population, in commercially or recreationally important
			 fish;
				(3)measuring and
			 recording mercury levels in the appropriate tissue in reptiles, amphibians,
			 birds, and mammals; and
				(4)at a portion of all locations selected
			 under subsection (a) that the Administrator of the Environmental Protection
			 Agency determines is appropriate, measuring and recording mercury levels in
			 phytoplankton, algae, zooplankton, and benthic invertebrates.
				(e)Selection of
			 monitoring sitesThe
			 Administrator of the Environmental Protection Agency shall, not later than 12
			 months after the date of enactment of this Act and in coordination with the
			 Scientific Advisory Committee, recommend appropriate sites for monitoring under
			 the program established under this section.
			4.Scientific
			 advisory committee
			(a)EstablishmentThere shall be established a Scientific
			 Advisory Committee to advise the Administrator of the Environmental Protection
			 Agency on the establishment, site selection, and operation of the national
			 mercury monitoring program under this Act.
			(b)MembershipThe
			 Scientific Advisory Committee shall consist of scientists who are not employees
			 of the Federal Government, including—
				(1)3 scientists appointed by the Administrator
			 of the Environmental Protection Agency;
				(2)2 scientists appointed by the Director of
			 the United States Fish and Wildlife Service;
				(3)2 scientists appointed by the Director of
			 the National Park Service;
				(4)2 scientists appointed by the Director of
			 the Forest Service;
				(5)2 scientists appointed by the Director of
			 the United States Geological Survey; and
				(6)2 scientists appointed by the Administrator
			 of the National Oceanic and Atmospheric Administration.
				5.Reports and
			 public disclosure
			(a)ReportsThe Administrator of the Environmental
			 Protection Agency shall transmit to Congress a report on the program under this
			 Act not later than 2 years after the date of enactment of this Act, and every 2
			 years thereafter. Once every 4 years, such report shall include an assessment
			 of the reduction in mercury deposition rates that must be achieved in order to
			 prevent adverse ecological effects.
			(b)Availability of
			 dataAll data obtained pursuant to this Act shall be made
			 available to the public.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for carrying out this Act—
			(1)
			 for fiscal year 2008—
				(A)to the Environmental Protection Agency
			 $7,000,000;
				(B)to the United States Geological Survey
			 $4,500,000;
				(C)to the Fish and
			 Wildlife Service $4,500,000; and
				(D)to the National
			 Oceanic and Atmospheric Administration $2,000,000;
				(2)for fiscal year
			 2009—
				(A)to the Environmental Protection Agency
			 $5,000,000;
				(B)to the United States Geological Survey
			 $3,000,000;
				(C)to the Fish and
			 Wildlife Service $3,000,000; and
				(D)to the National
			 Oceanic and Atmospheric Administration $1,000,000;
				(3)for fiscal year
			 2010—
				(A)to the Environmental Protection Agency
			 $5,250,000;
				(B)to the United States Geological Survey
			 $3,250,000;
				(C)to the Fish and
			 Wildlife Service $3,250,000; and
				(D)to the National
			 Oceanic and Atmospheric Administration $1,250,000; and
				(4)such sums as may be necessary for each of
			 fiscal years 2011 through 2013 to the Environmental Protection Agency, the
			 United States Geological Survey, the Fish and Wildlife Service, and the
			 National Oceanic and Atmospheric Administration.
			7.DefinitionsFor purposes of this Act:
			(1)EcoregionThe term ecoregion means a
			 large area of land and water that contains a geographically distinct assemblage
			 of natural communities, including similar land forms, climate, ecological
			 processes, and vegetation.
			(2)Mercury
			 exportThe term
			 mercury export means mercury flux from a watershed to the
			 corresponding water body, or from one water body to another (e.g. a lake to a
			 river), generally expressed as mass per unit time.
			(3)Mercury
			 fluxThe term mercury
			 flux means the rate of transfer of mercury between ecosystem components
			 (e.g. between water and air), or between portions of ecosystem components,
			 expressed in terms of mass per unit time or mass per unit area per time.
			(4)Surface
			 sedimentThe term
			 surface sediment means sediment in the top 2 centimeters of a
			 lakebed or riverbed.
			
